Wall, J. Defendant in error brought an action of assumpsit against plaintiff in error. The summons was duly served, and at the return term a default was entered and damages assessed at $324.44. The record fails to show that a declaration was ever filed in the case — rather, it shows that there was none —nor has a diminution been suggested or any reason for supposing that there was a declaration and that it has been misplaced. The judgment must therefore be reversed, and the cause remanded. Eeversed and remanded.